(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)

EXHIBIT  10.84

SOFTWARE LICENSE AGREEMENT

                This Software License Agreement (this “Agreement”) is made and
entered into this 29th day of March, 2005 (the “Effective Date”), by and between
EXPRESS DIGITAL GRAPHICS, INC., a Colorado corporation with offices at 9780 Mt.
Pyramid Ct., Suite 120, Englewood, CO 80112 (“Licensor”) and CPI CORP., a
Delaware corporation with offices at 1706 Washington Avenue, St. Louis, MO 63103
(“Licensee”). In consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1              Definitions.

                As used herein, the terms “Agreement,” “Effective Date,”
“Licensor” and “Licensee” shall have the meanings indicated above, and the
following terms shall have the following meanings:

                1.1           “Active Camera Room(s)” means a Camera Room that
is in use no less than eight (8) months in any calendar year by Licensee.

                1.2           “Affiliate” means any person, corporation or other
entity, which is controlled by, or is under common control with Licensee for the
purpose of operating photographic portrait studios.

                1.3           “ Camera Room(s)” means a room or a mobile unit
with a lighting system and camera that is used for portrait photography.

                1.4           “Change in Ownership” means a change in ownership
of a party evidenced by (a) acquisition or other transfer of more than fifty
percent (50%) of its common stock to a third party or (b) a third party’s
acquisition of all or substantially all of a party’s assets or business.

                1.5           “Closed Modifications” means modifications to the
Software requested by Licensee which are incorporated into the Licensor’s
Software code base and not integrated into Licensor’s “off-the-shelf” Software
and are provided to Licensee according to the fee schedule set forth in Exhibit
B. Licensor may provide such Closed Modifications to third parties subject to
such third parties’ payment of project-cost-plus-expedite-fees as determined by
Licensor in its sole discretion.

                1.6           “Confidential Information” means any and all trade
secrets, proprietary or confidential information as such terms are most broadly
defined under common law, statute and other applicable law, including without
limitation, plans, schedules, specifications, training materials, test results,
pricing, marketing, customer and financial information and Licensed Technology
source code and documentation, to the extent previously, currently or
subsequently disclosed by one party to the other hereunder or otherwise.
Confidential Information will not include information that the receiving party
can prove: (a) was already in the receiving party’s possession as a matter of
record prior to receipt; ( b) was independently developed by the receiving party
as a matter of record; (c) was obtained from a third party who, insofar as is
known to the receiving party, was not prohibited from transmitting the
information to the receiving party by a contractual, legal or fiduciary
obligation to the disclosing party; or (d) was or became generally available to
the public other than as a result of disclosure by the receiving party.

                1.7           “Customizations” means Closed Modifications, Open
Modifications and Exclusive Modifications to the Software requested by Licensee
and performed by Licensor pursuant to any Statement(s) of Work.

                1.8           “Documentation” means the standard user manual or
other documentation or explanatory material describing the functions and
principles for operating the Software.




1

--------------------------------------------------------------------------------




                1.9           “Error” means a failure of the Software to operate
in material conformance with its Documentation.

                1.10         “Error Fixes” means Error-correction modifications
to the Software provided pursuant to the Maintenance Agreement.

                1.11         “Exclusive Modifications” means modifications to
the Software requested by Licensee which are designated as exclusively licensed
to Licensee and mutually agreed to between both parties in writing and provided
by Licensor at the fee schedule set forth in Exhibit B. Such Exclusive
Modifications may be incorporated into the Licensor’s code base, solely for the
benefit of the Licensee, but will not be integrated into the Licensor’s “off
–the-shelf” Software or otherwise provided to third-parties without the written
consent of Licensee.

                1.12         “Lab” means a central or regional photo processing
laboratory owned or leased and controlled by Licensee or any Affiliate that is
in communication with one or more Studios or customers of Licensee to provide
order processing and direct digital printing and that is configured in
accordance with computer specifications provided by Licensor.

                1.13         “Lab Software” means the Labtricity server and
workstation Software platform developed by Licensor and all associated
components, including Labtricity server, Gateway server, print server and all
other related components and successor Lab Software products.

                1.14         “Licensed Technology” means the Software, the
Documentation, any material created for Licensee under the Maintenance
Agreement, and all code, ideas, inventions, algorithms, know-how, methods and
techniques contained or embodied therein.

                1.15         “Maintenance Agreement” means the Maintenance
Agreement of even date herewith by and between the parties, attached hereto as
Exhibit C.

                1.16         “Open Modifications” means modifications to the
Software requested by Licensee which are incorporated into the Licensor’s
Software code base and may be integrated into Licensor’s “off-the-shelf”
Software at Licensor’s sole option, or otherwise provided to third-parties
subject to such third parties’ payment of expedite-fees as determined by
Licensor in its sole discretion. Open Modifications shall be provided according
to the fee schedule set forth in Exhibit B.

                1.17         “Project” means the development, implementation
and/or support of the Customizations and/or services described in any Statement
of Work.

                1.18         “Proprietary Rights” means patent rights,
copyrights, trade secret rights and all other intellectual property and
proprietary rights of any sort throughout the world, whether or not registered
or perfected.

                1.19         “Software” means the object code version of the
Studio Software and Lab Software licensed in accordance with this Agreement, as
well as any Customizations created pursuant to any Statement(s) of Work and
Error Fixes and Upgrades provided pursuant to the Maintenance Agreement.

                1.20         “Source Code Escrow Agreement” means the source
code escrow agreement executed by the parties as more fully set forth in Exhibit
D.

                1.21         “Statement(s) of Work” means the statement(s) of
work executed by Licensor and Licensee for Customizations to the Software,
performed on a project-by-project basis. All such Statements of Work shall
classify all Customizations as Open Modifications, Closed Modifications and/or
Exclusive Modifications. Each Statement of Work executed by the parties shall
contain (a) a description of all the services and Customizations that will be
provided by Licensor to Licensee thereunder, including any third party services
and products; and (b) complete pricing information for the Project. If there is
a conflict between any term of this Agreement and a Statement of Work, the terms
of this Agreement shall prevail. Each Statement of Work executed by the parties
shall be deemed attached hereto and incorporated herein.




2

--------------------------------------------------------------------------------




                1.22         “Studio” means a mobile or fixed-site retail
photographic studio with one or more Camera Rooms owned or leased and controlled
by Licensee or any Affiliate that is configured in accordance with computer
specifications provided by Licensor.

                1.23         “Studio Software” means the (i) Portrait & Wedding
and Darkroom Pro download/print server Software and (ii) Portrait & Wedding and
Darkroom Pro sales/capture software platforms developed by Licensor, and all
associated components and all successor products of (i) and (ii) herein.

                1.24         “Upgrades” means any enhancements or modifications
to the Software (including Open, Closed and Exclusive Modifications).

                1.25         “Warranty Period”  shall have the meaning set forth
in Section 9.2 below.

2              License Grant.

                2.1           “Commercial License” Subject to all the terms and
conditions of this Agreement, Licensor hereby grants Licensee under all
Proprietary Rights of Licensor applicable to the Licensed Technology (i) a
perpetual, non-exclusive, non-sub licensable and non-transferable license
(except as set forth in this Section 2.1 and in Section 14.1) solely to use the
Licensed Technology (except for Exclusive Modifications) in accordance with the
Documentation in Licensee’s current and future Studios and Labs as long as
Licensee pays Licensor Studio Software License Fees and Lab Software License
Fees pursuant to Section 7, and (ii) a perpetual, exclusive, non-sub licensable
and non-transferable license (except as set in this Section 2.1 and in Section
15.1) solely to use any Exclusive Modifications in accordance with the
Documentation in the Licensee’s Studios and Labs as long as Licensee pays
Licensor Studio Software License Fees and Lab Software License Fees pursuant to
Section 7. The licenses granted by this Section 2.1 includes the right to copy
the Licensed Technology as necessary for installation in Licensee’s current and
future Studios and Labs, subject to Licensee’s payment of Licensee Fees in
accordance with Section 7. Licensee may use the Licensed Technology in all
current and future Studios and Labs and may relocate any of its Studios and Labs
without incurring additional fees so long as it pays aggregate fees in
accordance with Section 7. Notwithstanding any other provision of this
Agreement, Licensee may sublicense use of the Lab Software to one or more third
party labs upon payment of an additional license fee of Ten Thousand Dollars
($10,000.00) per lab, provided that any such third party lab shall use the Lab
Software exclusively to provide service to Licensee and Licensee shall be
responsible for any such third party lab’s full compliance with the terms of
this Agreement.

                2.2           “Lab Software Configuration; Gateway
Administration” Licensor agrees to assist Licensee, at Licensee’s expense to set
up an independent configuration of Labtricity at Licensee’s offices in St.
Louis, all other Lab locations and other Licensee hosting facilities, if any.
Licensee shall not be required to route its photography through the Licensor
gateway; however, the parties agree to work towards setting up a duplicate set
of Licensee Labtricity gateways at Licensor’s designated hosting location(s) for
the purposes of disaster recovery at Licensee’s sole cost and expense, including
but not limited to all costs of setup and annual hosting. Licensor shall be
responsible for all software administration on the Gateway server. Licensee
shall be responsible for all hardware administration on the Gateway server.

                2.3 “Scope” Licensee has no right to receive, use or examine any
source code or design documentation relating to the Licensed Technology except
as set forth in this Agreement, the Maintenance Agreement and the Escrow
Agreement. The Licensed Technology and the configurations of the Studios/Camera
Rooms and the Labs shall require and may include third party software and/or
hardware for the Software to operate in accordance with its Documentation.
Licensee shall be solely responsible for purchasing any such third party
hardware and shall procure any and all licenses necessary to use such third
party software prior to any receipt or use of the Software by Licensee. The
third party licenses and hardware required to operate Licensee’s Studios and
Labs with the Software are identified on Exhibit A, attached hereto and
incorporated herein.




3

--------------------------------------------------------------------------------




3              Restrictions on License.

                3.1           “Restrictions” Except as reasonably required to
use the Licensed Technology in accordance with this Agreement and, except for
copies solely for back-up, archival, stand-by, disaster recovery, testing and
quality assurance purposes, Licensee may not copy the Licensed Technology except
with Licensor’s prior written consent. Licensee must reproduce and include
Licensor’s copyright notice and any other proprietary notices that appear on the
original Licensed Technology on any copies and any media therefor. Licensor
shall deliver to Licensee Software keys solely for back-up, archival, stand-by,
disaster recovery, testing and quality assurance copies of the Licensed
Technology. Any and all use of the Licensed Technology shall be in accordance
with the terms and conditions of this Agreement. Except as otherwise expressly
provided in this Agreement or previously approved in writing by Licensor,
Licensee shall not and shall not allow any third party to: (a) decompile,
disassemble, or otherwise reverse engineer or attempt to reconstruct or derive
any source code or underlying ideas, algorithms, structure or organization from
the Licensed Technology or from any other information by any means whatsoever;
(b) distribute, disclose or allow use of any of the Licensed Technology in any
format through any timesharing device, service bureau, network or by any other
means, to or by any third party other than Licensee’s personnel; (c) remove or
obscure any identification, copyright or other proprietary or restrictive
notices or legends contained or included in any of the Licensed Technology; or
(d) modify, incorporate into or with other software or create a derivative work
of the Licensed Technology or any portion thereof. A software protection key
will be incorporated into the Software to protect against unlawful duplication
and copyright infringement. ANY ATTEMPTS TO REVERSE ENGINEER, COPY OR OTHERWISE
USE THE SOFTWARE IN VIOLATION OF THIS SECTION 3.1 WILL IMMEDIATELY VOID ALL
WARRANTIES TO THE SOFTWARE UPON LICENSOR’S NOTICE TO LICENSEE IN ACCORDANCE WITH
SECTION 8.2 (b).

                3.2           “Audit Rights” Licensor will have access to such
portion of Licensee’s records and premises to allow Licensor to determine
whether Licensee is in compliance with the terms and conditions of this
Agreement. Such inspection and audit shall be conducted by an independent third
party auditor selected and paid by Licensor and reasonably acceptable to
Licensee, and such auditor shall be required to sign a confidentiality agreement
in a form containing terms and conditions customarily found in such agreements.
Such access will be: (a) not more than once each twelve (12) month period; (b)
during Licensee’s regular business hours, on reasonable written notice; and (c)
arranged so that, to the extent possible, Licensee’s regular business activities
are minimally disrupted. Licensee will immediately correct any deficiencies
discovered in the course of the audit. If the results of any such audit reveal
that Licensee is not in compliance with the terms and conditions of this
Agreement (or, with respect to Licensor’s payment obligations, has underpaid
Licensor by greater than five percent (5%), then Licensee shall pay or reimburse
Licensor for the costs and expenses incurred by Licensor with respect to such
audit; otherwise, Licensor shall be responsible for all such costs and expenses.

4              Maintenance Services; Training; Source Code Escrow.

                4.1           “Maintenance” Licensor will provide maintenance
services in accordance with the Maintenance Agreement attached hereto as Exhibit
C for so long as Licensee uses the Licensed Technology and pays Maintenance
Fees.

                4.2           “Training” At Licensee’s expense, Licensor will
train Licensee employees and agents selected by Licensee in the maintenance of
the Licensed Technology at the rates set forth in Exhibit B. Licensor further
agrees to provide a reasonable fee based service to train end user support teams
of Licensee, as determined by Licensor in its sole and reasonable discretion.

5             Source Code Escrow.

                Contemporaneously with the execution of this Agreement, the
parties shall execute and deliver a three-party source code escrow agreement
with an independent third party escrow agent, substantially in the form attached
hereto as Exhibit D (the “Escrow Agreement”). Licensor shall deliver the source
code and documentation for the Licensed Technology and all Error Fixes and
Upgrades to the escrow agent in accordance with the terms of the Escrow
Agreement, but in no event later than fifteen (15) days after the Effective
Date. Licensor shall have no right to amend the Escrow Agreement without the
prior written consent of all the parties to the Escrow Agreement.




4

--------------------------------------------------------------------------------




Licensee shall pay Licensor annually in accordance with Exhibit B for updating
and maintaining the escrowed source code and Licensee shall pay all Escrow Agent
fees (as prescribed in the Escrow Agreement).

6              Licensor’s Retention of Rights.

                As between the parties, Licensor retains exclusive ownership of
all rights, title and interest including, without limitation, all Proprietary
Rights, in and to the Licensed Technology, and all copies, portions and
modifications (by whomever made) thereof. Unless otherwise agreed in the
Statement of Work, any and all Customizations to the Software or other Licensed
Technology developed pursuant to a Statement of Work or otherwise provided as
part of the Maintenance Services shall be owned exclusively by Licensor, and
licensed to Licensee as set forth in Section 2 of this Agreement. The license
does not constitute a sale of the Licensed Technology, or any portion or copy
thereof. Each party recognizes that Licensor grants no licenses, by implication,
estoppel or otherwise, except for the license expressly set forth in Section 2
of this Agreement.

7              Charges and Payment.

                7.1           “General” Licensee shall pay to Licensor the
Studio License Fees and the Lab License Fees in accordance with the provisions
contained in the attached Exhibit B. Licensor acknowledges receipt of Licensee’s
payment of License Fees for the first 246 camera rooms that were installed in
2004. In addition, Licensee will pay or reimburse Licensor for all taxes,
assessments, duties, permits and fees, however designated, that are levied upon
this Agreement, the Software or the licenses granted hereunder, excluding,
however, franchise taxes and employment taxes payable by Licensor and taxes
based on Licensor’s net income. All payments made by Licensee to Licensor shall
be made in U.S. Dollars.

                7.2           “Credits for Certain Modifications” Licensor shall
notify Licensee prior to incorporating the Closed Modifications into the
Software and/or otherwise providing or licensing the Closed Modifications to
another customer of Licensor. Licensor shall obtain Licensee’s written consent
(which Licensee may, in its sole discretion, withhold) prior to incorporating
the Exclusive Modifications into the Software or otherwise providing or
licensing the Exclusive Modifications to another customer of Licensor. Licensee
shall receive a credit towards the current year’s fees due under the Maintenance
Agreement equal to the sum of 50% of the development cost for each Closed or
Exclusive Modification to allow Licensor to provide any such Closed or Exclusive
Modification to another customer and share the cost of development. Should such
credits exceed the annual fees due under the Maintenance Agreement for the
current year, Licensor agrees to rebate the excess to Licensee.

               7.3            “Books and Records; Audit” Licensor shall maintain
complete and accurate records to support and document the charges for the
development of any Customizations under this Agreement in accordance with
generally accepted accounting principles consistently applied. Licensor shall
also provide reasonable assistance to Licensee or its designated agent to
conduct audits to confirm the charges hereunder, to identify any third
parties licensed to use or otherwise provided the Closed Modifications or the
Exclusive Modifications and to verify Licensee’s receipt of appropriate credits
in accordance with Section 7.2 above. Any such audit will be conducted upon
reasonable notice and during regular business hours, in a manner designed to
minimize any disruption to Licensor’s business operations. Such audit shall be
at Licensee’s expense, unless such audit reveals a discrepancy of more than five
percent (5%) in the total applicable amount reported by Licensor, in which event
Licensor shall pay for, or reimburse Licensee the cost of, such audit.
Overpayments and underpayments revealed in the course of any such audit, if any,
shall be reconciled and settled within thirty (30) days after the auditors’
report is delivered to both parties.

8             Term.

                8.1           “Term” This Agreement shall be effective from the
Effective Date through the effective date of termination under Section 8.2(a) or
the expiration of a fifteen-month transition period following Licensee’s receipt
of notice of termination under Section 8.2(b).




5

--------------------------------------------------------------------------------




8.2            “Termination for Material Breach; Remedies”

                                 (a)          By Licensor. If Licensor should
breach a material provision of this Agreement and such breach is not cured
within sixty (60) days after Licensor’s receipt of notice from Licensee,
Licensee shall be entitled to recover from Licensor the total amount of damages
and costs Licensee incurs as a result of Licensor’s breach and have the option
to terminate this Agreement. For the purposes of this subsection 8.2(a), a
material breach shall be deemed incurable where such breach involves any breach
of Licensor’s confidentiality obligations as set forth in Section 11 of this
Agreement. Following the termination of this Agreement as set forth in this
subsection 8.2(a), the licenses for which Licensor has been fully paid by
Licensee shall continue in full force and Licensee shall have the option of
acquiring any future licenses to the Licensed Technology under the terms and
conditions of this Agreement.

                                 (b)          By Licensee. If Licensee should
breach any material provision of this Agreement and such breach is not cured
within sixty (60) days after receipt of notice from Licensor, Licensor shall be
entitled to recover from Licensee any damages and costs Licensor incurs as a
result of Licensee’s breach pursuant to subsection 8.2 (c). In addition,
Licensor shall have the right to terminate this Agreement in the event that
Licensee decompiles, disassembles, reverse engineers or otherwise derives source
code from the Licensed Technology without the express written consent of
Licensor and such action causes a material adverse effect upon Licensor (a
“Termination Event”). If Licensor, in its reasonable judgment, believes a
Termination Event has occurred, Licensor shall promptly notify Licensee in
writing of the Termination Event and the following resolution process shall be
initiated immediately: (1) Licensee and Licensor shall cooperate to investigate
and identify the source, scope and cause of the Termination Event; (2) Licensee
shall ensure that the unauthorized activity that constitutes the Termination
Event is halted immediately; (3) Licensee shall use its best efforts to retrieve
any improperly disclosed information from recipients who acquired or gained
access to such information as a result of the Terminations Event, including
commencement of legal action at Licensee’s expense, if necessary or appropriate;
(4) Licensee shall advise any third party recipient that the improperly
disclosed information was proprietary to Licensor and was disclosed without
authority and any use of such information could result in legal action against
the recipient; (5) Licensee shall take immediate steps to ensure that any
deficiencies in security or processes that resulted in the Termination Event are
eliminated; and (6) Licensor shall proceed to recover damages from Licensee
pursuant to Section 8.2(c). In the event Licensee disputes Licensor’s
determination that a Termination Event has occurred, the parties shall also
refer the final decision with regard to whether a Termination Event has occurred
to arbitration in accordance with the procedures set forth in subsection 8.2(c).
Notwithstanding the foregoing, the parties expressly acknowledge and agree that
the above-referenced process and any such arbitration under Section 8.2(c) shall
in no way prevent Licensor from immediately seeking or obtaining any appropriate
injunctive relief as set forth in Section 11.3 to prevent further activity that
Licensor believes constitutes a Termination Event, but no injunctive relief
shall be available to restrain or enjoin Licensee’s continued use of the
Licensed Technology that is in accordance with the terms of this Agreement. If
the arbitrator determines that a Termination Event has occurred, Licensor may
deliver notice of termination of this Agreement to Licensee. As of the end of
the termination transition period, all licenses granted herein shall
simultaneously and automatically terminate upon notice to Licensee.

 

 
                              (c)           Determination of Damages. In the
event of a material breach of this Agreement by either party that remains
uncured for sixty (60) days after receipt of notice of such breach, Licensor and
Licensee shall negotiate in good faith for a period of ninety (90) days to
establish the amount of damages and costs incurred by the non-breaching party
and payable by the breaching party. If the parties cannot agree on damages and
costs recoverable by the non-breaching party by the end of such ninety (90) day
period, the party first alleging a material breach may pursue recovery of
damages and costs through binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association and the United States
Arbitration Act. The arbitration will be conducted by one (1) arbitrator,
selected jointly by the parties, with at least five (5) years experience in
arbitrating technology-related legal disputes, or selected by the American
Arbitration Association if the parties fail to agree on an arbitrator within a
reasonable period. A party may enter judgment on the award rendered by the
arbitrators in a court having jurisdiction.

 

                8.3           “Bankruptcy” The parties agree and acknowledge
that Licensee is a licensee of the Licensed Technology and such Licensed
Technology constitutes intellectual property as defined by Section 101(35)(A) of
the United States Bankruptcy Code, and that Licensee shall be entitled to all
the benefits granted to licensees under the




6

--------------------------------------------------------------------------------




provisions of the United States Bankruptcy Code including, without limitation,
Section 365(n) of Title 11 of the U.S. Code (11 U.S.C. § 365(n)).

                8.4           “Rights Upon Termination” Upon written request at
the expiration or termination of this Agreement, all documented Confidential
Information (and all copies thereof), except for the Licensed Technology, owned
by the requesting party will be returned or destroyed by the recipient party,
with written certification thereof.

                8.5           “Survival” Any accrued payment obligations
pursuant to Section 7, the provisions of Sections 1, 2 (with respect to fully
paid licenses), 3, 5, 8.4, 8.5, 9, 10, 11 and 12, and any right of action for
breach of this Agreement prior to termination shall survive any expiration or
termination of this Agreement, except as otherwise set forth herein.

9             Warranties.

                9.1           “Corporate Requisites” Each party hereby
represents and warrants that: (a) it has the full corporate power and authority
to enter into and perform this Agreement, and it knows of no contract,
agreement, promise, undertaking or other fact or circumstance which would
prevent the full execution and performance of this Agreement by it; and (b) it
is a corporation duly organized and in good standing in the country or state of
its incorporation and in good faith is and fully intends to remain in compliance
with all applicable laws, rules and regulations in the conduct of its business.

                9.2           “Performance Warranty” Licensor warrants that
until July 1, 2005 (the “Warranty Period”) the Software, as delivered, will be
free from material defects in media and Errors. In the event Licensee discovers
that the Software fails to conform to the foregoing warranty during the Warranty
Period, Licensee shall promptly notify Licensor and provide Licensor with
reasonably available information in written or electronic form so that Licensor
can verify such non-conformance. Licensor shall undertake reasonable commercial
efforts to repair or replace the components of the Software to which Licensor
can verify non-conformance within thirty (30) days after such notice in order to
c orrect such non-conformance without materially adversely affecting the
performance or functionality of the Software, or, in the event Licensor is
unable to repair or replace the Software in order to correct such
non-conformance without materially adversely affecting the performance or
functionality of the Software within such thirty (30) day period, Licensor shall
refund to Licensee the License Fees paid hereunder, less those amounts necessary
to cover Licensor’s reasonable development costs, and all fees paid under the
Maintenance Agreement relating to such non-conformance. The methods and
techniques utilized by Licensor to correct errors shall be at the discretion of
Licensor.

                9.3           “Other Warranties” Licensor represents and
warrants that: (a) if applicable, it shall pass through to Licensee any product
and third party end-user warranties and indemnities. To the extent Licensor is
not permitted to so pass-through, Licensor agrees to enforce such warranties and
indemnities on behalf of Licensee; (b) it has and shall maintain full authority
to license the Licensed Technology to Licensee hereunder; (c) to the best of its
knowledge, the Licensed Technology and any services provided to Licensee do not
and will not infringe upon and are free from any claim by any third party of
infringement of any U.S. patent, trademark, copyright, trade secret or any other
proprie tary right of any third party; (d) it will use (and cause its
subcontractors to use) commercially reasonable efforts to maintain the Licensed
Technology, as applicable, free of software viruses, disabling code or similar
items; and (e) the Licensed Technology and any services provided to Licensee are
and will be provided in compliance with the requirements of all applicable
federal, state and local laws, ordinances, regulations and codes.

                 9.4          “Disclaimer” EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN THIS AGREEMENT AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, EACH
PARTY HEREBY DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED, STATUTORY
OR OTHERWISE, REGARDING THE LICENSED TECHNOLOGY OR SERVICES PROVIDED UNDER THIS
AGREEMENT. EACH PARTY SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, SYSTEM INTEGRATION AND
NON-INFRINGEMENT, AND THOSE ARISING FROM A COURSE OF DEALING OR USAGE OF TRADE.
FURTHER, LICENSOR DOES NOT WARRANT, GUARANTEE OR MAKE ANY REPRESENTATIONS THAT
THE LICENSED TECHNOLOGY WILL BE FREE FROM BUGS OR THAT ITS USE WILL BE




7

--------------------------------------------------------------------------------




UNINTERRUPTED, OR REGARDING THE USE, OR THE RESULTS OF THE USE, OF THE LICENSED
TECHNOLOGY IN TERMS OF ACCURACY, RELIABILITY OR OTHERWISE.

10           Indemnification.

                10.1         “Licensor Indemnity” Licensor shall defend,
indemnify and hold Licensee, its directors, officers, employees, agents and
Affiliates harmless from liability resulting from and against any claims,
demands, suits and costs, including reasonable attorney’s fees arising out
of (a) any third party claim that the Licensed Technology or any service
provided hereunder infringes any issued United States patent (and, should
Licensor perform any appropriate due diligence to its satisfaction in Canada,
Australia or the United Kingdom, then upon written notice to Licensee, any
issued Canadian, Australian or United Kingdom patent), or any copyright
enforceable in the United States, Canada, Australia or the United Kingdom, or
that the Licensed Technology misappropriates any trade secret; and/or (b) a
breach of Section 11, in each case solely provided that Licensor (i) is promptly
notified of any and all threats, claims and proceedings related thereto,
provided, however, that the failure to so notify will only relieve Licensor of
its obligations under this Section 10 to the extent that Licensor is prejudiced
thereby, (ii) is given reasonable assistance with the full cooperation of
Licensee, and (iii) controls the defense and all negotiations and decisions
regarding a settlement or compromise. Licensor will not be responsible for any
settlement it does not approve in writing. THE FOREGOING IS IN LIEU OF ANY
WARRANTIES OF NONINFRINGEMENT, WHICH ARE HEREBY DISCLAIMED.

                10.2         “Exceptions and Limitations” Notwithstanding the
provisions of Section 10.1, Licensor will not be obligated to defend Licensee or
be liable for costs and damages to the extent that any claim of infringement is
based on: (a) modification of the Licensed Technology that is not performed or
authorized by Licensor but is by Licensee, or by a third party at the request or
direction of Licensee or a party authorized by Licensee; (b) the combination or
use of the Licensed Technology, or any portion thereof, by Licensee with other
products, processes or materials not supplied by Licensor except to the extent
that it relates to third party software or hardware acknowledged by Licensor as
necessary to operate in accordance with the Documentation or otherwise approved
by Licensor; or (c) Licensee’s use of the Licensed Technology not strictly in
accordance with the terms of this Agreement and the Documentation. Licensee
agrees to defend, indemnify and hold Licensor, its directors, officers,
employees, agents harmless from liability resulting from and against any claims,
demands, suits and costs, including reasonable attorney’s fees arising out of
any actions referred to in subsections (a) through (c) of this Section 10.2, in
each case solely provided that Licensee (i) is promptly notified of any and all
threats, claims and proceedings related thereto, provided, however, that the
failure to so notify will only relieve Licensee of its obligations under this
Section 10 to the extent that Licensor is prejudiced thereby, (ii) is given
reasonable assistance with the full cooperation of Licensor, and (iii) controls
the defense and all negotiations and decisions regarding a settlement or
compromise. In the event that the Software is held or believed by Licensor to
infringe, Licensor shall have the option, at its expense, to: (i) modify the
Software to be non-infringing with equivalent or better functionality; or (ii)
obtain for Licensee a license to continue using the Software or, if (i) and (ii)
are commercially impractical, Licensor may terminate this Agreement as to the
infringing Software, such termination being a Release Condition under the Escrow
Agreement under which Licensee may access the Source Code solely as permitted
under the Source Code Escrow Agreement and the surviving provisions of this
Agreement. THE FOREGOING STATES LICENSOR’S ENTIRE LIABILITY AND LICENSEE’S
EXCLUSIVE REMEDIES FOR INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS REGARDING
THE SOFTWARE.

                10.3         “Mutual Indemnity” Each party will indemnify and
hold harmless the other party and its directors, officers, employees, agents and
Affiliates against any and all damages, losses, claims, obligations,
commitments, costs or expenses (including reasonable attorney’s fees and costs)
incurred by such other party that relate to this Agreement and arise out of the
death or bodily injury of any person, to the extent such death or bodily injury
was caused by the gross negligence or willful misconduct of such party or its
employees or agents in the performance of such party’s obligations hereunder,
and the damage, loss or destruction of any real or tangible personal property,
to the extent that such damage, loss or destruction was caused by the gross
negligence or willful misconduct of such party or its employees or agents in the
performance of such party’s obligations hereunder; provided, however, that (a)
the indemnified party provides prompt written notice of any such claim(s) to the
indemnifying party and further provided that the failure to so notify will only
relieve the indemnifying party of its obligations under this Section 10 if and
to the extent that the indemnifying party is prejudiced thereby; (b) the
indemnifying party has sole control of the defense and all related settlement
negotiations; and (c) the indemnified




8

--------------------------------------------------------------------------------




party furnishes the indemnifying party, at the indemnifying party’s
expense, with the assistance, information, and authority reasonably necessary to
perform the obligations set forth in this provision.

11            Confidentiality.

                11.1       “Protection of Confidential Information” Except as
expressly and unambiguously allowed herein, the receiving party will hold in
confidence and not use, copy or disclose any Confidential Information of the
disclosing party and shall similarly bind its employees and contractors in
writing. Nothing herein shall permit the receiving party to disclose or use,
except as explicitly permitted elsewhere in this Agreement, Confidential
Information of the disclosing party and then only on an “as needed” basis for
purposes of this Agreement. For the purpose of clarification, the object code
and Documentation for the Licensed Technology are not Confidential Information,
but are required to be protected under other provisions of this Agreement.

                11.2         “Disclosures Required by Law” If the receiving
party is required to disclose the disclosing party’s Confidential Information by
law or a governmental authority, including pursuant to a subpoena or court
order, such Confidential Information may be disclosed, provided that the
receiving party: (a) promptly notifies the disclosing party of the disclosure
requirement; (b) cooperates with the disclosing party’s reasonable efforts to
resist or narrow the disclosure and to obtain an order or other reliable
assurance that confidential treatment will be accorded the disclosing party’s
Confidential Information; and (c) furnishes only Confidential Information that
the party is legally compelled to disclose according to advice of its legal
counsel.

                11.3         “Equitable Relief” Each party acknowledges that its
breach of this Section 11 would cause irreparable injury to the other for which
monetary damages are not an adequate remedy. Accordingly, a party will be
entitled to injunctions and other equitable remedies in the event of such a
breach by the other. The right of each of the parties to seek injunctive relief
shall not limit in any manner their respective rights to seek other and/or
additional remedies at law or in equity.

12            Limitation on Liability.

                EXCEPT AS SET FORTH IN THIS SECTION 12, NEITHER PARTY SHALL BE
RESPONSIBLE OR LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER
ANY CONTRACT, NEGLIGENCE, INDEMNIFICATION, STRICT LIABILITY OR OTHER THEORY: (A)
FOR INTERRUPTION OF USE, FOR LOSS OR INACCURACY OR CORRUPTION OF SOFTWARE OR
DATA, OR FOR COST OF PROCUREMENT OF SUBSTITUTE GOODS, SERVICES OR TECHNOLOGY;
(B) FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS; OR (C) FOR ANY AMOUNTS IN EXCESS
OF THE AGGREGATE OF FEES PAID TO IT (IN THE CASE OF LICENSOR) OR (IN THE CASE OF
LICENSEE) PAID OR OWED BY IT HEREUNDER. THE FOREGOING LIMITATIONS SHALL NOT
APPLY TO (i) ANY CLAIMS FOR PERSONAL INJURY OR DEATH; (ii) ANY CLAIMS BASED ON A
WILLFUL VIOLATION OF EITHER PARTY’S PROPRIETARY RIGHTS; (iii) EITHER PARTY’S
BREACH OF ITS OBLIGATIONS UNDER SECTION 11 ABOVE OR (iv) EITHER PARTY’S
OBLIGATIONS UNDER SECTION 10. AMOUNTS PAYABLE UNDER SECTION 7 SHALL BE DEEMED
DIRECT DAMAGES FOR PURPOSES OF THIS AGREEMENT.

13            Licensor Personnel. Licensor shall provide sufficient and
qualified personnel to meet its responsibilities and obligations under this
Agreement and under any Scope of Work in a professional manner satisfactory to
Licensee.

14            Reports and Communications. Licensor shall provide a written
report at least quarterly to advise Licensee of Licensor’s projected Upgrades to
the Licensed Technology in the ensuing quarter. In addition, the parties will
engage in regular communications as mutually agreed to ensure optimal operations
of the Licensed Technology in License’s operations.




9

--------------------------------------------------------------------------------




15.           General Provisions.

                15.1 “Prohibition Against Assignment; Binding Effect” Neither
party shall have any right or ability to assign, assume, transfer or sublicense
any obligations or benefit under this Agreement without the written consent of
the other, except that a party may assign and transfer this Agreement and its
rights and obligations hereunder to any third party under a Change in Ownership.
Subject to the foregoing, this Agreement will bind and inure to the benefit of
the parties, their respective successors and permitted assigns. If Licensor
transacts a Change in Ownership, Licensee shall have the option to pay Licensor
for the right to use the Deposit Materials (as defined in Exhibit D) in
accordance with Exhibit B.

                 15.2        “Notices and Requests” All notices, requests and
other communications hereunder shall be in writing and shall be delivered in
person or sent by nationally recognized overnight courier service, or by
facsimile transmission (with confirmation of receipt) to the address or
facsimile number of the party set forth on the signature page of this Agreement
or to such other address designated in writing by the receiving party. Unless
otherwise provided, notice shall be effective on the date it is officially
recorded as delivered, as evidenced by delivery receipt or equivalent.

                15.3         “Controlling Law” This Agreement shall be deemed to
have been made in, and shall be construed pursuant to the laws of the State
of Colorado without regard to any conflict of laws principles. In any action or
proceeding to enforce rights under this Agreement, the prevailing party shall be
entitled to recover costs and reasonable attorneys’ fees.

                15.4         “Entire Agreement” Upon execution by both parties,
this Agreement (including all exhibits hereto), and any attendant Statement(s)
of Work executed between the parties, shall constitute the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous proposals (oral or written), negotiations,
conversations, or discussions between or among the parties relating to the
subject matter of this Agreement and all past dealing or industry custom. As of
the Effective Date, this Agreement shall also supercede the provisions of that
certain License Agreement between the parties dated as of June 30, 2004. This
Agreement shall not be modified except by a written instrument dated subsequent
to the Effective Date and signed on behalf of Licensor and Licensee by their
respective duly authorized representatives. This Agreement may be executed by
facsimile signature and in two or more counterparts, all of which taken together
will constitute one and the same agreement.

                15.5         “Savings Clause” If any provision of this Agreement
is prohibited by law or held to be unenforceable, the remaining provisions
hereof shall not be affected, and this Agreement shall continue in full force
and effect as if such unenforceable provision had never constituted a part
hereof, and the unenforceable provision shall be automatically amended so as
best to accomplish the objectives of such unenforceable provision within the
limits of applicable law.

                15.6         “Relationship of the Parties” Nothing in this
Agreement will be construed to constitute either party as the agent, employee or
representative of the other party and no joint venture or partnership will be
created hereby. Neither party will make or have the power or authority to act
for, bind or otherwise create or assume any obligation on behalf of the other
party for any purpose whatsoever.

                15.7         “No Waiver” No waiver of any breach of any
provision of this Agreement shall constitute a waiver of any prior, concurrent
or subsequent breach of the same or any other provisions hereof, and no waiver
shall be effective unless made in writing and signed by an authorized
representative of the waiving party.

                15.8         “Force Majeure” Neither party hereto shall be
responsible for any failure to perform its obligations under this Agreement
(other than payment and confidentiality obligations under Section 11 above) if
such failure is caused by acts of God, war, strikes, revolutions, lack or
failure of transportation facilities, failure of telecommunications suppliers,
fire, laws or governmental regulations or other causes which are beyond the
reasonable control of such party.




10

--------------------------------------------------------------------------------




                15.9         “Section Headings” The section headings used in
this Agreement and the attached Exhibits are intended for convenience only and
shall not be deemed to supersede or modify any provisions.

                15.10       “Compliance with Export Laws” Licensee shall comply
with all applicable export laws, restrictions and regulations of any United
States or foreign agency or authority. Licensee agrees that it shall not export
or re-export, or allow the export or re-export or any product, technology or
information it obtains or learns pursuant to this Agreement (or any direct
product thereof) in violation of any such laws, restrictions or regulations.
Licensee agrees to defend Licensor against, and indemnify and hold Licensor
harmless from any claims, demands, suits or actions arising out of or related to
Licensee’s breach of this Section 15.10 in the same manner as provided in
Section 10.1 above.

                15.11       “Bargained for Base” EACH PARTY RECOGNIZES AND
AGREES THAT THE WARRANTY DISCLAIMERS AND LIABILITY AND REMEDY LIMITATIONS IN
THIS AGREEMENT ARE MATERIAL BARGAINED FOR BASES OF THIS AGREEMENT AND THAT THEY
HAVE BEEN TAKEN INTO ACCOUNT AND REFLECTED IN DETERMINING THE CONSIDERATION TO
BE GIVEN BY EACH PARTY UNDER THIS AGREEMENT AND IN THE DECISION BY EACH PARTY TO
ENTER INTO THIS AGREEMENT.

                15.12       “Non-Solicitation” Each party acknowledges the
highly competitive nature of the other party’s business and, accordingly, agrees
that it shall not, until the earlier of (i) two years after termination of this
Agreement, (ii) such time as one of the party discontinues its operations, or
(iii) a Release Condition (as defined in the Escrow Agreement) occurs, solicit,
hire or otherwise employ, directly or indirectly, any officer, director, or
employee of the other party without such other party’s prior written consent.
The parties agree that the limitations as to time, geographical area, and scope
of activity to be restrained by this subsection are reasonable and acceptable to
the parties, and do not impose any greater restraint than is reasonably
necessary to protect the goodwill and other business interests of the parties.
To the extent a court of competent jurisdiction determines that language set
forth in this subsection does not comply with applicable law of the governing
jurisdiction, this paragraph may be reformed by the court and enforced to the
maximum extent permitted by law.

15.13  “Transition Services” Upon termination or expiration of this Agreement
for any reason, Licensee shall be entitled to continue to use and Licensor shall
continue to provide the Licensed Technology then being provided for a minimum of
fifteen (15) months after such termination or expiration (the “Transition
Period”), on the same terms as set forth herein.

*       *       *

IN WITNESS WHEREOF, the undersigned authorized representatives of the parties
have executed this Agreement or have caused this Agreement to be executed on
their behalf, as of the Effective Date.

      Licensor: Express Digital Graphics, Inc.   Licensee: CPI Corp.      
By:      /s/   Graham McFarland    By:      /s/  Gary W. Douglass  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

          Graham McFarland              Gary W. Douglass           President and
            Chief Financial Officer           Chief Executive Officer           
                      Date:  March 30, 2005    Date:  March 29, 2005  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Address for notices:   Address for notices:           Express Digital Graphics,
Inc.   CPI Corp. 9780 Mt. Pyramid Ct., Suite 120   1706 Washington Avenue
Englewood, CO  80112    St. Louis, MO 63119 Attn: Graham McFarland   Attn: Chief
Information Officer       With a copy to: General Counsel




11

--------------------------------------------------------------------------------